Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered August 15, 2012. The order granted the motion of defendants for summary judgment and dismissed the second amended complaint of plaintiffs.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated at Supreme Court (see generally King’s Ct. Rest., Inc. v Hurondel I, Inc., 87 AD3d 1361, 1362 [2011]).
Present — Smith, J.P., Peradotto, Lindley, Sconiers and Whalen, JJ.